Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image1.png
    218
    784
    media_image1.png
    Greyscale

The examiner would like to thank the applicant for explaining their position. Although the arguments are considered, the remarks are now moot under new grounds of rejection as taught by Zhang (2016/0308639) as posted in the updated office action below.
Furthermore, the applicant states “the claimed invention can change the logic of the programmable logic circuit at any time even after the apparatus has been installed in or on the seabed”. There is no claim language stating that the control signal can change the configuration at any time even after the apparatus has been installed in or on the seabed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control signal can change the configuration at any time even after the apparatus has been installed in or on the seabed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicants’ remarks regarding claims 8 and 18:

    PNG
    media_image2.png
    127
    786
    media_image2.png
    Greyscale

The examiner would like to thank the applicant for explaining their position. Although the arguments are considered, the remarks are now moot under new grounds of rejection as taught by Zhang (2016/0308639) in view of Ide (US 2007/0081827) as posted in the updated office action below.
Furthermore, the applicant states “the claimed invention can change the logic of the programmable logic circuit at any time even after the apparatus has been installed in or on the seabed”. There is no claim language stating that the control signal can change the configuration at any time even after the apparatus has been installed in or on the seabed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control signal can change the configuration at any time even after the apparatus has been installed in or on the seabed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Since the flexibility of the adjustments even after installation on the seabed is crucial to the invention and the applicants’ remarks, the applicant is requested to incorporate such language into the claims.
Allowable Subject Matter
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Similarly, independent claims 8 and 18 would also be allowable if the entire subject matter of claims 5/6 or 15/16 are incorporated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639).
Regarding claim 1, Zhang teaches a submarine optical communication apparatus comprising: an optical component configured to process an optical signal output from an optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit); and a reception unit configured to receive the optical signal and a control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), wherein the control unit switches a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], sends the control instruction to the optical switch, to switch the working mode of the optical switch…), the control unit comprises a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit), the control signal includes a first switching signal instructing to change a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…), and the control unit changes the logic configuration of the programmable logic circuit in response to the first switching signal converted into the electric signal to change the control scheme of the optical component (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit).
Although Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Regarding claim 10, Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Regarding claim 11, Zhang teaches a submarine optical communication system comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 3, Input signal received from an optical communication apparatus; paragraph [0143], lines 1-5); and4Application No. 16/770,282Docket No.: 2209650.00328US 1Amendment dated June 3, 2021Reply to Office Action of February 26, 2021 a submarine optical communication apparatus configured to receive the optical signal and the control signal from the optical communication apparatus (Fig. 3, the apparatus of Fig. 3 receives this), wherein the submarine optical communication apparatus comprises: an optical component configured to process the optical signal output from the optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit); and a reception unit configured to receive the optical signal and the control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), and the control unit switches a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], sends the control instruction to the optical switch, to switch the working mode of the optical switch…), the control unit comprises a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit), the control signal includes a first switching signal instructing to change a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…), and the control unit changes the logic configuration of the programmable logic circuit in response to the first switching signal converted into the electric signal to change the control scheme of the optical component (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit).
Although Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Regarding claim 20, Zhang teaches the submarine optical communication system according to Claim 11, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Kasahara (US 7130544).
Regarding claim 3, Zhang teaches the submarine optical communication apparatus according to Claim 1 wherein the control signal includes a command signal (switching command).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Zhang doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Zhang and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.
Regarding claim 13, Zhang teaches the submarine optical communication system according to Claim 11, wherein the control signal includes a command signal (switching command).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Zhang doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Zhang and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.  
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Zaacks (US 2008/0310840).
Regarding claim 7, Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Zhang teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0038]).
Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
9ActiveUS 180087269v.1Regarding claim 17, Zhang teaches the submarine optical communication system according to Claim 11, wherein Zhang teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0038]).
Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0308639) in view of Ide (US 2007/0081827).
Regarding claim 8, Zhang teaches a submarine optical communication apparatus comprising: an optical component configured to process an optical signal output from an optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit), the control unit comprising a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit); and a reception unit configured to receive the optical signal and a control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), wherein the control unit changes a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…) in order to switch a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit). Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit.
Although Zhang teaches changing the logic configuration of the programmable logic circuit in order to switch the control switch the control scheme of the optical component, Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9). 
Regarding claim 18, Zhang teaches a submarine optical communication system comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 3, Input signal received from an optical communication apparatus; paragraph [0143], lines 1-5); and a submarine optical communication apparatus configured to receive the optical signal and the control signal from the optical communication apparatus (Fig. 3, the apparatus of Fig. 3 receives this), wherein the submarine optical communication apparatus comprises: an optical component configured to process the optical signal output from the optical communication apparatus (Fig. 3, optical component OS); a control unit configured to control the optical component (Fig. 3, control unit comprises Control command reception and demodulation circuit + Control circuit), the control unit comprising a programmable logic circuit (Fig. 3, programmable logic circuit Control circuit); and a reception unit configured to receive the optical signal and the control signal, convert the control signal into an electric signal (paragraph [0038], lines 1-5, the first photodetector generates the current by using optical power received by the first photodetector…output an electrical signal to the control command demodulation circuit…obtaining the control command; paragraph [0143], lines 1-5), and output the converted signal to the control unit (paragraph [0038], output an electrical signal to the control command demodulation circuit…obtaining the control command), and the control unit changes a logic configuration of the programmable logic circuit (paragraph [0038], the control command demodulation circuit sends the control command to the control circuit… sends the control instruction to the optical switch, to switch the working mode of the optical switch…) in order to switch a control scheme of the optical component in response to the control signal converted into the electric signal (paragraph [0038], if the control command is a predefined control command, the control circuit sends the control instruction to the optical switch to switch the working mode of the optical switch; paragraph [0183], shows that the programmable logic circuit (Control circuit) changes its logic configuration based on the control signal received from the Control Command demodulation circuit). Zhang doesn’t explicitly state in paragraph 38 that the reception unit receives the optical signal and a control signal, paragraph 143 states “and a branching unit that couples a part of the optical signal on which a control command is modulated”. Hence, it would have been obvious to one of ordinary skill in the art to realize that the reception unit receives the optical signal and a control signal which is then converted to an electrical signal to be received by the control command reception unit. 
Although Zhang teaches changing the logic configuration of the programmable logic circuit in order to switch the control switch the control scheme of the optical component, Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637